DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-7 and 17 are objected to because of the following informalities:  Claim 6 recites “the plurality of spacers” in line 2 of the claim.  For consistency in claim language, the recitation should be “the plurality of mutually independent spacers” instead.  Claims 7 and 17 also include the recitation above.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2015/0144907).
Regarding independent claim 1, Lin teaches a display motherboard (Fig. 1) comprising a first substrate (Fig. 1, Element 11) and a second substrate (Fig. 1, Element 12) that are assembled, a plurality of mutually independent display devices (Fig. 1, Element 121) located between the first substrate and the second substrate, a first seal (Fig. 1, Element 113), and a second seal (Fig. 1, Element 112), wherein the first seal (113) is provided in a peripheral area of the display motherboard, the second seal (112) is provided in a cutting area (Fig. 3) of the display motherboard, the cutting area is located around each of the display devices (121), and the second seal (112) surrounds at least one of the display devices (121).
Regarding claim 2, Lin teaches a blocking pattern (Fig. 1, Element 111), located in the cutting area, wherein the blocking pattern (111) forms a sealing area in the cutting area, the second seal (112) is formed in the sealing area, and an orthographic projection of the sealing area onto the first substrate (11) and an orthographic projection of a cut line in the cutting area onto the first substrate (11) do not overlap (Fig. 3).
Regarding claim 3, Lin teaches an orthographic projection of the blocking pattern (111) onto the first substrate (11) and the orthographic projection of the cut line in the cutting area onto the first substrate (11) do not overlap.
Regarding claim 4, Lin teaches the blocking pattern (111) comprising a first wall-like sub-pattern (Fig. 3) and a second wall-like sub-pattern (Fig. 3), and the sealing area is formed between the first wall-like sub-pattern and the second wall-like sub-pattern.
Regarding claim 5, Lin teaches the blocking pattern (111) comprising a plurality of mutually independent spacers, and the sealing area is formed between the plurality of spacers (Fig. 3).
Regarding claim 6, Lin teaches each of the display devices )121) comprising at least one first spacer, and the plurality of spacers and the at least one first spacer are provided in a same layer and are made of a same material (Fig. 3).
Regarding claim 7, Lin teaches every two adjacent spacers (111) of the plurality of spacers having a same spacing distance (Fig. 3).
Regarding claim 8, Lin teaches the cut line (Fig. 3, dot lines) in the cutting area comprising first cut lines and stick cut lines, the first cut lines correspond to the display devices (121) in a one-to-one manner and surround corresponding display devices (121) respectively, each of the stick cut lines is located between adjacent first cut lines of the first cut lines and extends in a direction parallel to a side of the first cut lines, and the sealing area is located between the first cut lines and the stick cut lines (Fig. 3).
Regarding claim 9, Lin teaches the sealing area (112) provided between the first cut lines and the stick cut lines (Fig. 3).
Regarding claim 10, Lin teaches a width of the cutting area in a direction perpendicular to the cut line being greater than or equal to 7.2 mm, and a width of the second seal (112) in the direction perpendicular to the cut line being less than or equal to 2.6 mm (¶ [0045]).
Regarding claim 11, Lin teaches each of the display devices (121) comprises at least one functional film layer and a cell seal surrounding (111), the at least one functional film layer, and the cell seal is provided in an encapsulating, area of each of the display devices (Fig. 3).
Regarding claim 12, Lin teaches each of the display devices (121) as an organic light-emitting diode display device (¶ [0035]).
Regarding claim 13, Lin teaches a manufacturing method of the display motherboard according to claim 1, comprising providing a first substrate (11) and a second substrate (12), wherein a plurality of mutually independent display devices (121) are formed on the first substrate (11); forming a first seal (113) in a peripheral area of the first substrate (11), and forming a second seal (112) in a cutting area around at least one of the display devices (121), wherein the second seal (112) surrounds the at least one of the display devices (121); and assembling the first substrate (113) and the second substrate (112).
Regarding claim 14, Lin teaches before the forming the second seal (112), the method comprising forming a blocking pattern (111) in the cutting area, wherein the display motherboard further comprises the blocking pattern (111), the blocking pattern (111) forms a sealing area in the cutting area, the second seal (112) is formed in the sealing area, and an orthographic projection of the sealing area onto the first substrate (11) and an orthographic projection of a cut line in the cutting area onto the first substrate (11) do not overlap.
Regarding claim 15, Lin teaches the forming the second seal (112) in the cutting area around the at least one of the display devices (121) comprising forming the second seal in the sealing area (Fig. 3).
Regarding claim 16, Lin teaches the forming the blocking pattern (111) in the cutting area comprising forming a first wall-like sub-pattern and a second wall-like sub-pattern in the cutting area, wherein the sealing area is formed between the first wall-like sub-pattern and the second wall-like sub-pattern (Fig. 3).
Regarding claim 17, Lin teaches the forming the blocking pattern (111) in the cutting area comprising forming a plurality of mutually independent spacers in the cutting area, wherein the sealing area is formed between the plurality of spacers (Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Go (US 2015/0102304) teaches a method of cutting OLED display panels from substrate.  Senoo (US 2020/0091459) teaches a display device with insulating film pattern having a groove.  Yang (US 2016/0254175) teaches a package device for mother substrate.  Kim (US 2016/0307922) teaches a display apparatus with substrates having straight and curved surfaces.  Oh (US 2016/0037639) teaches a mother panel with sealing members.  Go (US 2017/0153472) teaches a display apparatus with a blocking member.  Li (US 2017/0229679) teaches an array substrate of organic light-emitting diodes.  Go (US 2017/0054104) teaches a display device with sealing portion outside the display unit.  Jo (US 2018/0233697) teaches a display device with seal pattern in non-display area.  Sakamoto (US 2015/0340661) teaches a method of manufacturing a display device by cutting a multilayout display panel.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        11 June 2022